Citation Nr: 1021475	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a left hip 
disability.

7.  Entitlement to service connection for a lumbar spine 
disability.

8.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1951 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2002, October 2004, May 2006, and November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issues of service connection for a bilateral elbow 
condition and a bilateral leg condition have been raised by 
the record (see the Veteran's representative's statement 
dated in February 2010), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for a left 
knee disability, a right knee disability, and right knee 
arthritis, as well as the issues of entitlement to service 
connection for bilateral shoulder, left hip, and lumbar spine 
disorders, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tinnitus.

2.  The Veteran is competent to report experiencing tinnitus 
during service and thereafter, and the Board finds his 
reports to be credible.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§  1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the instant case, the Board is granting 
service connection for tinnitus; thus, the Board is granting 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

Service Connection Claim

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).

In his submitted statements, the Veteran reports that he 
first experienced tinnitus during service after exposure, 
without ear protection, to the firing of nearby 105 
millimeter Howitzer artillery weapons.  The Veteran explained 
that he did not report experiencing the ringing of his ears 
during service as he believed that it was a normal effect of 
his exposure to loud noises.  The Veteran further stated that 
he has periodically experienced tinnitus since his discharge 
from service and that his tinnitus progressively became more 
frequent, resulting in his current constant tinnitus.  

The Veteran's service treatment records do not reflect any 
reports of tinnitus or ear trouble.  An October 2005 private 
audiological record reflects a current diagnosis of tinnitus.

Given the evidence of a current diagnosis of tinnitus, the 
relevant inquiry is whether the Veteran's tinnitus is related 
to service.  In that regard, the Board notes that the Veteran 
is competent to report the onset and chronicity of 
symptomatology of his tinnitus.  See Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special 
knowledge or training is required).  The Board further finds 
that the Veteran's report of experiencing tinnitus in service 
is consistent with military noise exposure he would 
presumably have received during his service, and the Board 
notes that the Veteran's account of his in-service noise 
exposure and tinnitus onset has remained consistent 
throughout the pendency of his claim, thereby bolstering his 
credibility.  Cf. Cromer v. Nicholson, 19 Vet. App. 498, 512 
(1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).   
Accordingly, the Board finds the Veteran's account of the 
onset and chronicity of his tinnitus to be credible.

Thus, given that the Veteran is both competent and credible 
to report the onset of his tinnitus in service and the 
continuity of his tinnitus symptomatology since service, 
coupled with the medical evidence of record reflecting a 
current diagnosis of tinnitus, the Board concludes that a 
basis for granting service connection for tinnitus has been 
presented, and the Veteran's appeal of this issue is 
therefore granted.  


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The Board concludes that further evidentiary development is 
warranted before the Veteran's bilateral knee increased 
rating claims or bilateral shoulder, left hip, or lumbar 
spine disorder service connection claims may be adjudicated 
on their merits.

With regard to the Veteran's bilateral knee increased rating 
claims, in a statement submitted directly to the Board, the 
Veteran reported that his bilateral knee conditions have 
worsened in severity during the last two years, and he 
submitted some recent VA treatment records reflecting knee 
treatment.  

The Board notes that the Veteran's last VA examination 
assessing the severity of his bilateral knee disabilities was 
conducted in September 2004, now nearly six years ago.  
Additionally, before the Veteran's submission of his 2009 and 
2010 VA treatment records, the most recent VA treatment 
records associated with the Veteran's claims file were from 
November 2006.  Accordingly, given the Veteran's report of 
his worsening bilateral knee disabilities, the lack of a 
recent VA examination assessing the severity of his bilateral 
knee disabilities, and the current omission of many 
potentially relevant VA treatment records from the Veteran's 
claims file, the Board concludes that the Veteran's bilateral 
knee increased rating claims should be remanded in order to 
afford the Veteran an appropriate VA examination and to 
obtain his relevant treatment records.  See 38 C.F.R. § 
3.159(c)(2) (2009).

With regard to the Veteran's bilateral shoulder, left hip, 
and lumbar spine disorder service connection claims, the 
Veteran contends that he developed these disorders  
(variously referred to as osteochondritis dissecans or 
degenerative joint disease of the affected joints) in service 
or that if he did indeed have any related preexisting 
disabilities, they were permanently aggravated by service.  
The Veteran received a medical discharge from service after 
being diagnosed with generalized osteochondritis dissecans 
noted to have existed prior to service.  The Veteran's 
medical discharge separation physical examination report 
notes clinical findings of abnormalities of the Veteran's 
upper extremities, lower extremities, and spine or other 
musculoskeletal system, and these abnormalities were noted as 
osteochondritis dissecans.  Additionally, in the 
corresponding medical history report, the Veteran affirmed 
having swollen or painful joints; cramps in his legs; 
arthritis or rheumatism; a bone, joint, or other deformity; 
and an inability to perform certain motions and assume 
certain positions, reportedly due to diagnosed chronic 
arthritis of his joints.  

The Veteran was afforded a VA joints examination in September 
2004, as referenced above, and the examiner noted that part 
of the purview of the examination was to assess which of the 
Veteran's joints were encompassed by his in-service diagnosis 
of osteochondritis dissecans.  However, when reviewing the 
relevant medical evidence (and apparently ultimately 
determining that only the Veteran's bilateral knee 
disabilities, which he affirmatively related to service, were 
encompassed in that diagnosis), the examiner failed to 
explain the clinical findings of osteochondritis dissecans of 
the upper extremities and spine as reflected in the Veteran's 
separation physical examination report when rendering his 
opinion.  Thus, the Board concludes that a VA opinion should 
be obtained to definitively address whether any current 
bilateral shoulder, left hip, or lumbar spine disorders are 
related to service, preexisted service and were permanently 
aggravated therein, or whether they are secondary to the 
Veteran's service-connected bilateral knee disabilities (as 
the Veteran contends).  The VA opinion should address all of 
the relevant medical evidence of record, including the 
Veteran's March 2005 private treatment record which includes 
some medical opinions offered by the Veteran's private 
treating physician regarding the etiology of the Veteran's 
various claimed disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain copies of the Veteran's VA 
medical treatment records from November 
2006 to the present.

2.  Next, schedule the Veteran for an 
orthopedic VA examination to determine the 
current severity of the Veteran's service-
connected bilateral knee disabilities and 
the nature and etiology of any currently 
diagnosed bilateral shoulder, left hip, 
and lumbar spine disorders.  

With regard to the Veteran's increased 
rating bilateral knee claims, the examiner 
is requested to conduct all relevant 
diagnostic testing, including repetitive 
range of motion testing.  

With regard to the Veteran's bilateral 
shoulder, left hip, and lumbar spine 
service connection claims, the examiner 
should be provided with the claims folder 
for review.  The examiner is then asked to 
review the Veteran's claims file, 
including the Veteran's treatment for and 
diagnosis of generalized osteochondritis 
dissecans of the upper and lower 
extremities and spine in service, as 
reflected on his separation physical 
examination report; his reports of joint 
pain and chronic arthritis on his 
separation medical history report; and his 
post-service (both private and VA) 
treatment and diagnoses related to his 
shoulder, hip, and lumbar spine 
complaints.  After examining the Veteran 
and reviewing this evidence, the examiner 
should offer an opinion as to whether it 
is as likely as not that any currently 
diagnosed shoulder, left hip, or lumbar 
spine disorder was incurred in service, is 
the result of a permanent aggravation of a 
disability that preexisted service, or is 
secondary to either the Veteran's service-
connected knee disabilities or any 
disability deemed by the examiner to have 
been incurred in service.

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why 
that is so be included.

3.  When the requested development has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and allowed an 
appropriate time for response.  
Thereafter, the claims should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


